Name: Commission Regulation (EU, Euratom) NoÃ 833/2010 of 21Ã September 2010 implementing Council Regulation (EU, Euratom) NoÃ 617/2010 concerning the notification to the Commission of investment projects in energy infrastructure within the European Union
 Type: Regulation
 Subject Matter: information technology and data processing;  electrical and nuclear industries;  energy policy;  oil industry;  EU institutions and European civil service;  financing and investment;  information and information processing;  European construction
 Date Published: nan

 22.9.2010 EN Official Journal of the European Union L 248/36 COMMISSION REGULATION (EU, Euratom) No 833/2010 of 21 September 2010 implementing Council Regulation (EU, Euratom) No 617/2010 concerning the notification to the Commission of investment projects in energy infrastructure within the European Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to the Council Regulation (EU, Euratom) No 617/2010 of 24 June 2010 concerning the notification to the Commission of investment projects in energy infrastructure within the European Union and repealing Regulation (EC) No 736/96 (1), and in particular Article 7 thereof, Whereas: (1) The Commission is required to adopt the provisions concerning the form and other technical details of the notification of data and information referred to in Articles 3 and 5 of Regulation (EU, Euratom) No 617/2010. (2) In order to gather comparable data and to simplify the reporting by Member States or their delegated entities or bodies referred to in Article 3 of Regulation (EU, Euratom) No 617/2010, notifications to be made should be standardized by the use of reporting tables. (3) Following the repeal of Council Regulation (EC) No 736/96 (2), Commission Regulation (EC) No 2386/96 (3) should also be repealed, HAS ADOPTED THIS REGULATION: Article 1 The form and technical details of the notification to the Commission of data and information on investment projects in energy infrastructure referred to in Articles 3 and 5 of Regulation (EU, Euratom) No 617/2010 shall be as set out in the Annex to this Regulation. Article 2 Regulation (EC) No 2386/96 is repealed. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 180, 15.7.2010, p. 7. (2) OJ L 102, 25.4.1996, p. 1. (3) OJ L 326, 17.12.1996, p. 13. ANNEX